                 Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 1 of 6




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KEISHA C.,

 9                              Plaintiff,                   Case No. C19-1876-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13
                                         I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of her application for a period of disability, disability
15
     insurance benefits, and supplemental security income. Plaintiff contends the administrative law
16
     judge (“ALJ”) erroneously rejected medical evidence and, consequently, rendered a Residual
17
     Functional Capacity (“RFC”) that failed to account for all assessed limitations. (Dkt. # 16.) As
18
     discussed below, the Court REVERSES the Commissioner’s final decision and REMANDS the
19
     matter for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).
20
                                             II.   BACKGROUND
21
            Plaintiff was born in 1977 and previously worked as an administrative assistant and data
22
     entry operator. AR at 28. Plaintiff applied for benefits in June 2016, alleging disability as of June
23
     6, 2016. Id. at 15. Plaintiff’s application was denied initially and on reconsideration. The ALJ
24

25
     ORDER - 1
               Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 2 of 6




 1   held a hearing in March 2018, taking testimony from Plaintiff and a vocational expert. See id. at

 2   35-62. In October 2018, the ALJ issued a decision finding Plaintiff not disabled. Id. at 12-34. In

 3   relevant part, the ALJ found Plaintiff’s severe impairments of cardiomyopathy, asthma,

 4   obstructive sleep apnea, borderline personality disorder, affective disorder, anxiety disorder, and

 5   alcohol/substance addiction disorder limited her to light work subject to a series of further

 6   limitations. Id. at 18, 20. Based on vocational expert testimony the ALJ found Plaintiff could

 7   perform light jobs found in significant numbers in the national economy. Id. at 29. Plaintiff

 8   appealed this final decision of the Commissioner to this Court. (Dkt. # 4.)

 9                                    III.    LEGAL STANDARDS

10          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

11   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

12   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

13   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

14   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

15   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

16   alters the outcome of the case.” Id.

17          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

18   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

19   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

20   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

21   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

22   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

23   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

24

25
     ORDER - 2
               Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 3 of 6




 1   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

 2   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

 3                                         IV.     DISCUSSION

 4          A. The ALJ Erred in Evaluating the Medical Evidence

 5          A treating doctor’s opinion is generally entitled to greater weight than an examining

 6   doctor’s opinion, and an examining doctor’s opinion is entitled to greater weight than a non-

 7   examining doctor’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). An ALJ

 8   may only reject the contradicted opinion of a treating or examining doctor by giving “specific

 9   and legitimate” reasons. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Plaintiff argues

10   the ALJ misevaluated three medical opinions.

11                  1.      The ALJ Erred by Discounting the Opinion of Examining Psychiatrist
                            Kathleen Anderson, M.D.
12
            Dr. Anderson examined Plaintiff on September 15, 2016, and opined Plaintiff had
13
     “moderate to more markedly” limitations focusing, persisting at and timely completing tasks, and
14
     tolerating stress, and “likely” impaired judgment, “[a]t least in interpersonal situations.” AR at
15
     26. The ALJ gave Dr. Anderson’s opinion “some weight,” finding it “consistent with medically
16
     acceptable clinical and laboratory diagnostic technique and with other substantial evidence of
17
     record.” Id. The ALJ found that Dr. Anderson’s assessed “social limitations” are “consistent with
18
     the claimant’s history of anxiety and anger.” Id.
19
            Plaintiff argues the ALJ harmfully erred by failing to adopt Dr. Anderson’s assessed
20
     marked limitations, or alternatively, by failing to specify which limitations received “some
21
     weight.” (Dkt. # 16 at 5-6.) While explicit about Dr. Anderson’s assessed “social limitations,”
22
     the ALJ did not address the balance of Dr. Anderson’s assessed limitations. Because the ALJ
23
     failed to provide specific and legitimate reasons to reject Dr. Anderson’s assessed moderate and
24

25
     ORDER - 3
              Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 4 of 6




 1   marked limitations regarding Plaintiff’s functioning, the Court finds the ALJ committed harmful

 2   error in weighing Dr. Anderson’s opinion and determining Plaintiff’s RFC. See SSR 96-8p, 1996

 3   WL 374184, at *7 (Jul. 2, 1996) (“If the RFC assessment conflicts with an opinion from a

 4   medical source, the adjudicator must explain why the opinion was not adopted.”).

 5                  2.     The ALJ Erred by Discounting the Opinion of Examining Psychologist
                           Alex Crampton, Psy.D.
 6
            Dr. Crampton examined Plaintiff on June 2, 2017, and opined Plaintiff had “marked
 7
     limitations performing activities within a schedule, maintaining regular attendance, and being
 8
     punctual within customary tolerances without special supervision, adapting to changes in routine
 9
     work setting, communicating or performing effectively in a work setting, maintaining
10
     appropriate behavior in a work setting, completing a normal workday or week without
11
     interruptions from psychologically based symptoms, and setting realistic goals and plan[ning]
12
     independently.” AR at 25. The ALJ rejected these limitations as inconsistent with “the evidence”
13
     and “based in large part on claimant’s subjective statements.” Id. The ALJ found Plaintiff had
14
     “normal memory and good judgment and insight”; that she was “consistently well groomed,
15
     pleasant, and cooperative”; and that she “had no cognitive impairments.” Id.
16
            The ALJ erred by failing to offer a “legitimate stated reason” for rejecting Dr.
17
     Crampton’s opinion. Trevizo v. Berryhill, 871 F.3d 664, 677 (9th Cir. 2017). First, the ALJ’s
18
     finding that “the evidence” is inconsistent with Dr. Crampton’s assessed marked limitations is
19
     not supported by substantial evidence. That Plaintiff was “consistently well groomed” does not
20
     establish and bears no relationship with her ability to complete a normal workday. Next, the
21
     ALJ’s finding that Dr. Crampton’s opinion was “based in large part on claimant’s subjective
22
     statements” is similarly not supported by substantial evidence. The record indicates Dr.
23
     Crampton relied on more than just Plaintiff’s self-report, administering a mental status
24

25
     ORDER - 4
               Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 5 of 6




 1   examination and assessing the results of Rey-15, HAM-A, and HAM-D tests. AR at 841-42. The

 2   Court accordingly concludes the ALJ erred in discounting Dr. Crampton’s opinion.

 3                  3.      The ALJ Erred by Discounting the Opinion of Treating Physician
                            Assistant Linda Wilson, PA-C.
 4
            PA Wilson, Plaintiff’s primary care provider, began treating Plaintiff on April 20, 2016,
 5
     and completed a questionnaire on June 3, 2017. AR 23, 836-37. PA Wilson noted Plaintiff’s
 6
     “physical, mental and emotional issues.” Id. at 23. The ALJ gave “some but limited weight” to
 7
     Wilson’s opinion that Plaintiff was “severely limited and unable to lift at least two pounds or
 8
     unable to sit and stand.” Id. The ALJ found this to be an “extreme limitation” that “conflicts with
 9
     actual activities and medical evidence,” pointing to Plaintiff’s care of her children, household
10
     and personal activities (i.e., doing laundry, cleaning, ironing, preparing meals, and shopping),
11
     normal gait, and healthy appearance. Id.
12
            Plaintiff first argues the ALJ erred by improperly relying on her childcare and household
13
     and personal activities as inconsistent with PA Wilson’s opinion. (Dkt. # 16 at 11-12.) The ALJ’s
14
     finding that Plaintiff “had been able to care for” her children is not, in this context, a valid reason
15
     to discount PA Wilson’s opinion. See Trevizo, 871 F.3d at 676 (“[T]he record provides no details
16
     as to what Trevizo’s regular childcare activities involved. The ALJ did not develop a record
17
     regarding the extent to which and the frequency with which Trevizo picked up the children,
18
     played with them, bathed them, ran after them, or did any other tasks that might undermine her
19
     claimed limitations[.]”). Moreover, the record indicates that Plaintiff’s children help her with
20
     other activities the ALJ relies upon as inconsistent. See AR at 247 (indicating Plaintiff’s children
21
     remind her to take medication and help her with housework); id. 249 (indicating Plaintiff’s
22
     children accompany her to Safeway, where she shops for groceries, because she is “scared I’ll
23

24

25
     ORDER - 5
               Case 2:19-cv-01876-MLP Document 19 Filed 03/10/21 Page 6 of 6




 1   forget or pass out”). The ALJ’s finding that PA Wilson’s opinion is inconsistent with Plaintiff’s

 2   activities is accordingly not supported by substantial evidence.

 3          Plaintiff next argues the ALJ erred in finding PA Wilson’s opinion inconsistent with

 4   medical evidence. Substantial evidence does not support the ALJ’s finding. The Court finds that

 5   ALJ’s reliance on Plaintiff’s gait and healthy appearance as contradictory of PA Wilson’s

 6   assessed impairments regarding Plaintiff’s ability to lift and sit/stand is not supported by

 7   substantial evidence and not reasonably related to one another. The Court accordingly concludes

 8   the ALJ erred in discounting PA Wilson’s opinion.

 9                                        V.      CONCLUSION

10          Because the ALJ erroneously evaluated the medical evidence and formulated an

11   erroneous RFC that failed to account for all assessed limitations, the Commissioner’s final

12   decision is REVERSED and this case is REMANDED for further administrative proceedings

13   under sentence four of 42 U.S.C. § 405(g). On remand, the ALJ shall reevaluate the opinions of

14   Dr. Anderson, Dr. Crampton, and PA Wilson, develop the record and redetermine Plaintiff’s

15   RFC as necessary, and proceed to the remaining steps as appropriate.

16          Dated this 10th day of March, 2021.


                                                           A
17

18                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
19

20

21

22

23

24

25
     ORDER - 6
